Citation Nr: 0500412	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a dental condition 
categorized as eight broken teeth.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
eight broken teeth. 

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in November 2002.  A 
transcript of this hearing has been associated with the 
claims file. 

FINDING OF FACT

1.  The record does not show that the veteran currently has 
eight broken teeth due to combat wounds or other service 
trauma.

2.  The veteran had 3rd molars removed in service, but there 
was no related disease process.  

3.  There is no current dental condition related to in-
service dental trauma, nor is there any other current dental 
condition otherwise related to his military service.


CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2004)




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an October 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that to establish entitlement to service connection, 
the evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the October 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  The RO also 
stated that it would obtain service medical records and other 
military service records if necessary, as well as VA medical 
records.  The RO stated that the veteran could submit his own 
statements or statements from other people describing his 
physical or mental disability symptoms

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In an August 2000 letter, the RO notified the veteran 
that if he had any service medical records in his possession, 
that he should send them to the RO.  The RO also requested 
the veteran to submit an original or certified copy of his DD 
214.  In the October 2001 VCAA letter, the RO requested the 
veteran to describe any additional information or evidence 
that he wanted VA to obtain, and requested that the veteran 
send that information, or the evidence itself, to the RO.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was addressed and a 
statement of the case was provided to the appellant.  This 
constituted process.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The Board finds 
that the timing of the VCAA notice was harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  

The veteran claims entitlement to service connection for a 
dental condition categorized as eight broken teeth.  A review 
of the service medical records indicates that in October 
1975, August 1977 and July 1979 Reports of Medical History, 
the veteran checked boxes indicating that he did not have nor 
ever had severe tooth or gum trouble.  The service dental 
records indicate that on entry into service, the veteran had 
no missing teeth or existing restorations.  During service, 
restorations or treatments were noted to teeth numbered 2, 3, 
4, 5, 12, 13, and 30.  Teeth numbered 4, 5, 13, and 30 were 
noted to be caries.  Fillings were noted on teeth numbered 2, 
3, 4, 5, 12, 13, 14, 15, 18, and 30.  Teeth marked with an 
"X," indicating missing teeth, include teeth numbered 1, 
16, 17, 19, and 32.  

It was noted that in March 1978 the veteran had a sensitive 
root of tooth numbered 14.  It was noted that in April 1978 
tooth #3 cusp was fractured, and the tooth was smoothed.  It 
was noted that in May 1978 that the veteran presented with 
teeth numbered 10 and 14 with root sensitivity.  It was noted 
in September 1978 that the veteran presented with teeth 
numbered 14 and 15 having gum line sensitivity and it was 
noted that the veteran had poor oral hygiene.  It was noted 
in September 1979 that tooth number 32 was extracted.  The 
sutures were removed several days later, and it was noted to 
be healing well.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

At the outset, the Board notes that there is no indication in 
the service medical records that the veteran's 3d molars 
(wisdom teeth) were extracted in service due to disease.  
Thus, service connection for such teeth is not warranted. 

The veteran has not identified the specific eight teeth for 
which he claims service connection.  In addition, the record 
does not demonstrate the existence of a current dental 
condition for which service connection might be granted.  At 
the time the veteran filed his claim, he simply stated that 
he believed service connection should be established for 
eight missing teeth.  The Board finds that the veteran is not 
eligible for outpatient dental treatment under Class II(a), 
pertaining to veterans having a service-connected 
noncompensable dental condition or disability resulting from 
combat wounds or service trauma, since the veteran asserts 
that the trauma occurred after discharge from service.  
38 C.F.R. § 17.161(c).  In a statement dated in August 1998, 
the veteran asserted that his dental injuries came after 
discharge as the result of a study he was forced to 
participate in by the United States government.  At the 
November 2002 hearing, the veteran indicated that it was very 
difficult to discuss what happened in service because it 
could be classified information.  He stated that he was told 
that he would be part of a medical study that would begin 
after he left the military.  He stated that his teeth were 
taken out through this program.  He stated that they removed 
the teeth and the fillings that the military had put in while 
he was in service.  

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  (See 38 C.F.R. § 4.150).  He also does not 
allege, and the evidence does not otherwise suggest, that he 
applied for dental treatment within a year of his release 
from active duty, so there could be no eligibility for one-
time Class II treatment for any service-connected 
noncompensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Other classes discussed under 
38 C.F.R. § 17.161 are also not for application in the 
instant case.

Specifically, the Board finds no indication that the 
veteran's missing teeth and carious teeth, as noted in the 
service dental records, were lost or diseased due to combat 
wounds or dental trauma.  The "chronological record of 
medical care" notes from service do not refer to any trauma 
or wounds to the mouth.  There is no indication in the 
veteran's service medical records or his DD Form 214 that the 
veteran engaged in combat.  He did not serve during a time of 
war.  Nor is there evidence that the veteran suffered trauma 
as part of a government study.  Rather, there is no evidence 
that the veteran suffered any dental disability or sought 
treatment for any dental disability until May 2001, when he 
reported that he was presenting to the VA dental clinic exam 
because he had a broken tooth, as he pointed to tooth 
numbered 12.

In the May 2001 dental outpatient treatment report, the 
veteran indicated that he wanted to record the conditions of 
his teeth because of the claim he was making against the 
Army.  The dentist noted that tooth number 12 was fractured 
and missing a buccal cusp, and that a filling was intact.  
Tooth number 3 had palatal root caries.  Teeth numbered 5 and 
29 had retained roots.  Teeth numbered 15 and 31 were caries.  
The assessment was fractured cusp, retained roots, and 
caries.  The Board notes that these are not compensable 
conditions under the rating schedule.  See 38 C.F.R. § 4.150 
(2004).  Thus, the veteran would only be service connected 
for purposes of outpatient dental treatment.  However, as 
noted above, the veteran is not eligible under the Classes 
listed in 38 C.F.R. § 17.161.  

The Board notes that the veteran originally characterized his 
current claim as a claim of service connection for eight 
broken teeth.  There is no evidence of eight broken teeth 
either in service or currently.  As far as tooth number 3, 
which was noted to be fractured in service, there is no 
evidence indicating that this was due to a combat wound or 
service trauma.  As far as tooth number 12, which was noted 
to be fractured in the May 2001 report, there is no 
indication that the fracture was due to inservice combat 
wounds or trauma.  Based on the evidence of record, the 
veteran does not qualify for outpatient dental treatment.  

In sum, a dental condition, including one which would entitle 
the veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2004).  
Therefore, 


the Board finds that the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a dental condition 
categorized as eight broken teeth is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


